IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VALLEY FORGE MILITARY ACADEMY               : No. 86 MAL 2020
AND COLLEGE,                                :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
WILLIAM O'BRIEN,                            :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.